DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 7/14/2022 for application number 16/783,352. 
Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities:  “the indication of exiting” lacks antecedent basis (it appears a rephrased version of this limitation, “check-out display element,” has been incorporated into claim 1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each claim recites the limitation "the change in status".  There is insufficient antecedent basis for this limitation in the corresponding parent claim. Parent claims 1, 10, and 13 do not recite, “a change in status,” and there are two statuses that the first control target application changes to: a “use-start status” and “use-end status.” Claims 15, 17, and 19 additionally state that “the change in status” is to “a use start status.” It is therefore unclear what “the change in status” is meant to refer to, or if was intended to recite, “a change in status.” The Examiner assumes, “a change in status,” was intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0019873 A1) in view of Holmes et al. (US 2017/0357915 A1).

In reference to claim 1, Gupta teaches an information processing terminal comprising: a display; a processor; and a memory storing a plurality of control target applications (fig. 2, para. 0041-44) including a first control target application … wherein the processor is configured to: switch a control target application to be displayed on a frontmost screen of the display from the first control target application to a [second] application of the plurality of control target applications (event, which is a change in status, is detected in Application A, para. 0044-50, and in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87) … and switch the control target application to be displayed on the frontmost screen to the first control target application … (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87).
However, Gupta does not teach a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room; a meeting application, where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation, display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation; and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user.
Holmes teaches a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room (standby screen for checking-in to a meeting space, para. 0203-204, fig. 6A); a meeting application (meeting interface, figs. 6B, 7D, 7H), where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation (responsive to checking in, the meeting interface allows the user to control the meeting, para. 0259, 0267), display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation (“End Meeting” button triggers check-out operation, para. 0265-66); and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user (after checking out early, the room may be reserved again, and the check in interface is displayed again, para. 0260, 0265-66, 0282-284). 
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta and Holmes before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the meeting applications as taught by Holmes.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the meeting application of Holmes because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the meeting applications of Holmes would allow users to take advantage of an easier and more efficient meeting space management application (Holmes, para. 0006).
In reference to claim 2, Gupta teaches the information processing terminal of claim 1, wherein the processor is further configured to: switch the control target application to be displayed on the frontmost screen of the display in a case where the status of the first control target application changes, in accordance with a degree of priority of the control target application, and wherein the degree of priority being changed in accordance with the change in the status of the first control target application (degree of priority dynamically determined based on event occurring in application, para. 0044-50, 0069-87).
In reference to claim 3, Gupta and Holmes teach the information processing terminal of claim 1, wherein, wherein the processor is further configured to: switch the control target application to be displayed on the frontmost screen of the display the meeting application, the degree of priority of the meeting application being changed in accordance with the change in the status of the first control target application (Gupta teaches a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87; Holmes teaches a meeting application, para. 0259, 0267).
In reference to claim 8, Holmes further teaches the information processing terminal of claim 1, wherein the indication of exiting is a button for accepting the operation for exiting (End Meeting button 754, fig. 7F).
In reference to claim 9, Holmes further teaches the information processing terminal of claim 1, the first control target application displays the indication of exiting closer to a foreground than the meeting application under a predetermined condition in accordance with an end time of reservation of the meeting room, and wherein the predetermined condition is satisfied when a current time is a predetermined time before the end time of reservation of the meeting room and the meeting application is displayed closer to the foreground than the acceptance application (when the meeting application is displayed in the foreground, and when the current time is within a threshold time period before the meeting end time, the End Meeting button is displayed, fig. 7V, para. 0275-77).

In reference to claim 10, Gupta teaches a non-transitory recording medium (para. 0147) storing a program that causes an information processing terminal to perform processing, the information processing terminal comprising: a display; a processor; and a memory storing a plurality of control target applications (fig. 2, para. 0041-44) including a first control target application … wherein the processor is configured to: switch a control target application to be displayed on a frontmost screen of the display from the first control target application to a [second] application of the plurality of control target applications (event, which is a change in status, is detected in Application A, para. 0044-50, and in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87) … and switch the control target application to be displayed on the frontmost screen to the first control target application … (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87).
However, Gupta does not teach a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room; a meeting application, where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation, display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation; and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user.
Holmes teaches a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room (standby screen for checking-in to a meeting space, para. 0203-204, fig. 6A); a meeting application (meeting interface, figs. 6B, 7D, 7H), where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation (responsive to checking in, the meeting interface allows the user to control the meeting, para. 0259, 0267), display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation (“End Meeting” button triggers check-out operation, para. 0265-66); and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user (after checking out early, the room may be reserved again, and the check in interface is displayed again, para. 0260, 0265-66, 0282-284). 
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta and Holmes before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the meeting applications as taught by Holmes.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the meeting application of Holmes because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the meeting applications of Holmes would allow users to take advantage of an easier and more efficient meeting space management application (Holmes, para. 0006).
In reference to claim 11, Gupta and Holmes teach the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal perform further processing, the processing comprising: communicating with the plurality of control target applications; receiving a degree of priority from the meeting application whose degree of priority is changed in accordance with the change in status of the first control target application (), determining a particular control target application based on the received degree of priority, wherein the processor notifies the determined particular control target application that the particular control target application is to be displayed on the frontmost screen (Gupta teaches a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87; Holmes teaches a meeting application, para. 0259, 0267).
In reference to claim 12, Gupta and Holmes teach the on-transitory recording medium of claim 11, wherein the program causes the information processing terminal to perform further processing, the processing comprising: receiving a status-change notification from the first control target application. the status-change notification indicating the change in the status, sending the status-change notification to the meeting application, and receiving from the meeting application, the degree of priority that is changed in accordance with the status-change notification from a degree of priority of the control target application set in advance for the control target application, wherein the particular control target application is determined based on the received degree of priority (Gupta teaches a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87; Holmes teaches a meeting application, para. 0259, 0267).

In reference to claim 13, Gupta teaches control method perfonned by an information processing terminal including a display and a memory that stores a plurality of control target applications, the method comprising: switching a control target application to be displayed on a frontmost screen of the display from the first control target application to a [second] application of the plurality of control target applications (event, which is a change in status, is detected in Application A, para. 0044-50, and in accordance with event, the application displayed in the foreground is changed, para. 0044-50, 0069-87) … and switching the control target application to be displayed on the frontmost screen to the first control target application … (a second application can be displayed in the foreground based on its priority change from the event, para. 0044-50, 0069-87).
However, Gupta does not teach a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room; a meeting application, where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation, display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation; and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user.
Holmes teaches a first control target application that receives at least one of a check-in operation or a check-out operation of a meeting room (standby screen for checking-in to a meeting space, para. 0203-204, fig. 6A); a meeting application (meeting interface, figs. 6B, 7D, 7H), where a status of the first control target application is changed to a use-start status in response to receiving the check-in operation, the meeting application being an application that is used by a participant of a meeting after the check-in operation (responsive to checking in, the meeting interface allows the user to control the meeting, para. 0259, 0267), display a check-out display element on the frontmost screen in a case where the meeting application is displayed on the display, the check-out display element being configured to receive an operation by a user to indicate the check-out operation (“End Meeting” button triggers check-out operation, para. 0265-66); and in a case where the status of the first control target application is changed to a use-end status in response to receiving the check-out operation indicated by the operation of the check-out display element by the user (after checking out early, the room may be reserved again, and the check in interface is displayed again, para. 0260, 0265-66, 0282-284). 
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta and Holmes before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the meeting applications as taught by Holmes.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the meeting application of Holmes because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the meeting applications of Holmes would allow users to take advantage of an easier and more efficient meeting space management application (Holmes, para. 0006).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0019873 A1) in view of Holmes et al. (US 2017/0357915 A1) as applied to claim 1 above, and in further view of An et al. (US 2016/0299671 A1). 

In reference to claim 6, Gupta and Holmes do not teach the information processing terminal of claim1, wherein the second control target application is an electronic whiteboard application that receives handwritten input.
An teaches the information processing terminal of claim 1, wherein the meeting application is an electronic whiteboard application that receives handwritten input (whiteboard application accepts written input, para. 0046, 0037).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and An before the earliest effective filing date, to modify the application switching as disclosed by Gupta to include the whiteboard application as taught by An.
One of ordinary skill in the art would have been motivated to modify the application switching of Gupta to include the whiteboard application of An because Gupta teaches the device can run many different types of applications (Gupta, para. 0039), so adding the whiteboard application of Holmes would allow users to more easily conduct meetings (An, para. 0001).

Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2014/0019873 A1) in view of Holmes et al. (US 2017/0357915 A1) as applied to claims 1, 10, and 13 above, and in further view of Lo et al. (US 2014/0240098 A1). 

In reference to claim 14, Gupta and Holmes do not teach the information processing terminal of claim 1, wherein the processor is further configured to: obtain control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and control activation of the electronic device in accordance with the change in status of the first control target application.
Lo teaches the information processing terminal of claim 1, wherein the processor is further configured to: obtain control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and control activation of the electronic device in accordance with the change in status of the first control target application (change in status of meeting app, like entering a meeting room to check-in, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).
In reference to claim 15, Gupta and Holmes do not teach the information processing terminal of claim 1, wherein the electronic device is provided in the meeting room, the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room, and the electronic device is activated in response to the change in status to the use start status of the first control target application.
Lo teaches the information processing terminal of claim 1, wherein the electronic device is provided in the meeting room, the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room, and the electronic device is activated in response to the change in status to the use start status of the first control target application (change in status of meeting app, like entering a meeting room, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).

In reference to claim 16, Gupta and Holmes do not teach the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal to perform further processing, the processing comprising: obtaining control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and controlling an activation of the electronic device in accordance with the change in status of the first control target application.
Lo teaches the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal to perform further processing, the processing comprising: obtaining control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and controlling an activation of the electronic device in accordance with the change in status of the first control target application (change in status of meeting app, like entering a meeting room to check-in, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).
In reference to claim 17, Gupta and Holmes do not teach the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal to perform further processing, the processing comprising: activating the electronic device response to the change in status of the first control target application, and wherein the electronic device is provided in the meeting room, and the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room.
Lo teaches the non-transitory recording medium of claim 10, wherein the program causes the information processing terminal to perform further processing, the processing comprising: activating the electronic device response to the change in status of the first control target application, and wherein the electronic device is provided in the meeting room, and the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room (change in status of meeting app, like entering a meeting room, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).

In reference to claim 18, Gupta and Holmes do not teach the control method according to claim 13 further comprising: obtaining control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and controlling an activation of the electronic device in accordance with the change in status of the first control target application.
Lo teaches the control method according to claim 13 further comprising: obtaining control information for controlling turning on or off an electronic device that is communicatively coupled to the information processing apparatus; and controlling an activation of the electronic device in accordance with the change in status of the first control target application (change in status of meeting app, like entering a meeting room to check-in, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).
In reference to claim 19, Gupta and Holmes do not teach the control method according to claim 13 further comprising: activating the electronic device response to the change in status of the first control target application, wherein the electronic device is provided in the meeting room, and the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room.
Lo teaches the control method according to claim 13 further comprising: activating the electronic device response to the change in status of the first control target application, wherein the electronic device is provided in the meeting room, and the change in status of the first control target application is a change to a use start status in response to a start of use of the meeting room (change in status of meeting app, like entering a meeting room, causes equipment like a projector to automatically turn on, para. 0024).
It would have been obvious to one of ordinary skill in art, having the teachings of Gupta, Holmes, and Lo before the earliest effective filing date, to modify the meeting application as disclosed by Holmes to include the equipment control as taught by Lo.
One of ordinary skill in the art would have been motivated to modify the meeting application of Holmes to include the equipment control of Lo because it helps more easily control meeting resources (Lo, para. 0004-06).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. Specifically, with respect to the 102 / 103 rejections, Applicant argues that Holmes does not teach switching back to the first application responsive to ending the meeting. The Examiner respectfully disagrees – paragraph 260 of Holmes in particular explicitly states that the check-in screen (which corresponds to the first application) is displayed again after the user ends the meeting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174